DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Manway et al. (U.S. Patent 6,854,527).
See Figures 4 and 11-13.  
Regarding the process of assembling (i.e., “interference fit”), note that process recitations within product claims do not patentably distinguish the product, provided the product could have been made in the claimed manner.  Since Manway could have been made in this manner, claim limitations are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manway et al. (U.S. Patent 6,854,527), as applied above.
As discussed above, interference fit does not patentably distinguish a product.  Further, the examiner takes Official notice that it is well known to use this process in order to affix cutting inserts into apertures; therefore, it would have been obvious to one of ordinary skill at the time of the invention to have used this process since it is well known. 

The plurality of inserts protrude beyond the bottom side (Figure 14, for example).
Manway discloses diamond as an optional insert material (column 5, lines 51-53).  It would have been obvious to one of ordinary skill at the time of the invention to have used any known insert material in order to obtain an edge suitable for its intended work environment.  
The inserts have a protruding dome shape.
The spacing appears to be in the manner of claim 7.
Further regarding claim 13, Manway includes mounting holes (12) positioned as claimed (Figure 5, for example).
Regarding claims 14 and 16, there is an abrasion resistant area (20) as claimed (Figures 2 and 5, for example).  It is not clear if this configuration is disclosed in conjunction with the plurality of rows; however, it would have been obvious to one of ordinary skill at the time of the invention to have used this area with any of the embodiments in order to increase durability.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach cutting edge arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671